Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Reasons for Allowance is in response to the amendment filed on 12/3/21. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 1-6,8-9 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick J. Connolly (Reg. No. 69570) on 12/15/21 via email on 12/15/21.  
This Application has been amended as follows:

The content distribution server according to claim 1, wherein the motion information and the virtual character information acquired by the information acquiring unit are transmitted to the distributor terminal used by the first distributor to generate video data indicating video in virtual space on the distributor terminal, wherein the distributor terminal transmits the video data to the distribution terminal, and wherein the distribution unit distributes live content based on the video data received from the distributor terminal.
Claim 3 (Currently Amended) The content distribution server according to claim 1, wherein the first participant comprises a first viewer who watches the first distribution content or another distributor who produces other distributed content different from the first distributed content, and the distribution unit displays video synthesized to display both the first distributor and another distributor on the communication terminal of a viewer when the first participant is the another distributor producing other distributed content in virtual space.
Claim 4 (Currently Amended) The content distribution server according to claim 1, wherein the participation receiving unit displays on the communication terminal of the first distributor a screen for permitting or denying participation of a recorder who is recording with a virtual camera the distributed content of another user who wishes to participate.
Claim 5, (Currently Amended) The content distribution server according to claim 4, wherein the virtual camera of the recorder is moved into the virtual space of the first distributed content, and the virtual camera of the recorder interacts with both the first 
Claim 6, (Currently Amended) The content distribution server according to claim 1, wherein the distribution unit distributes as live content, when the first participant is another distributor producing distributed content different from the first distributed content, video that integrates the first distributed content with the other distributed content by moving the virtual characters of the first distributor and the first participant into another virtual space

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 8-9 are allowed in view of the reasons argued by applicant remarks filed 12/3/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 1-6,8-9 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-6,8-9 are hereby allowed in view of applicant remarks filed 12/3/2021 persuasive arguments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
12/15/21